IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. WR-WR-89,105-01


                       EX PARTE TOSHA LYNN HOUSTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 249-00873A IN THE 249TH DISTRICT COURT
                           FROM SOMERVELL COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

possession of a controlled substance and was sentenced to eighty years’ imprisonment.

        On November 7, 2018, this Court remanded this application to the trial court for findings of

fact and conclusions of law as to a single claim of ineffective assistance of trial counsel. The remand

order contained a footnote indicating that this Court had considered Applicant’s other claims and

found them to be without merit. On November 19, 2018, the trial court made findings of fact and

conclusions of law as to the single claim designated in this Court’s remand order.
                                                                                               2

       Based on the trial court’s findings of fact and conclusions of law as well as this Court’s

independent review of the record, we deny relief.



Filed: June 26, 2019

Do not publish